Case: 17-60646      Document: 00514648578         Page: 1    Date Filed: 09/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 17-60646                        September 19, 2018
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
LU ZHANG,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 823 582


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Lu Zhang petitions for review of the decision of the Board of Immigration
Appeals (BIA) dismissing his appeal from the immigration judge’s (IJ) denial
of his application for asylum, withholding of removal, and Convention Against
Torture (CAT) relief. Zhang asserts that the BIA erred by upholding the IJ’s
determination that he is not credible because the IJ’s determination was based
upon speculation. Because the BIA relied upon the IJ’s decision, we may


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60646    Document: 00514648578     Page: 2   Date Filed: 09/19/2018


                                 No. 17-60646

review the decisions of both the BIA and the IJ. See Efe v. Ashcroft, 293 F.3d
899, 903 (5th Cir. 2002).
      Credibility determinations are factual findings that we review for
substantial evidence. Wang v. Holder, 569 F.3d 531, 536-40 (5th Cir. 2009).
Under the substantial evidence standard, we may not reverse an immigration
court’s factual findings unless the evidence “compels” such a reversal—i.e., the
evidence must be “so compelling that no reasonable factfinder could conclude
against it.” Id. at 536-37. The IJ and the BIA “may rely on any inconsistency
or omission in making an adverse credibility determination as long as the
totality of the circumstances establishes that an asylum applicant is not
credible.” Id. at 538 (internal quotation marks and citation omitted) (emphasis
in original).
      Aside from adding a page of citations to legal authorities which, once set
forth, are never again mentioned, Zhang’s amended brief is virtually identical
to his original brief, which, in turn, was largely the same as the brief that he
filed before the BIA. All three briefs were filed on Zhang’s behalf by attorney
Donglai Yang.
      Argumentation in the amended brief consists of five paragraphs (less
than three pages), only one paragraph of which even remotely addresses the
BIA’s reasons for upholding the IJ’s adverse credibility determination. Not
only does that single paragraph advance conclusory assertions, it incorrectly
states that the inconsistencies cited by the BIA only arose during the cross-
examination portion of Zhang’s testimony, when, in fact, the subjects at issue
were all broached on direct examination.
      In short, Zhang identifies no evidence compelling the conclusion that the
BIA erred by finding him not credible. See Wang, 569 F.3d at 536-37. He does
not raise, and has therefore abandoned, any arguments that the BIA erred by



                                       2
    Case: 17-60646     Document: 00514648578     Page: 3      Date Filed: 09/19/2018


                                  No. 17-60646

denying him asylum, withholding of removal, or CAT relief despite the adverse
credibility determination. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir.
2003). Therefore, the petition for review is DENIED.
      We have warned counsel on four prior occasions that we would impose
sanctions for future frivolous filings. See Chen v. Sessions, 715 F. App’x 408,
409 (5th Cir. 2018); Diaz v. Sessions, 707 F. App’x 289, 290 (5th Cir. 2017); Liu
v. Sessions, 706 F. App’x 216, 217 (5th Cir. 2017); Yang v. Sessions, 697 F.
App’x 369, 369 (5th Cir. 2017). In two of those cases, we ordered counsel to
review all filings then pending to ensure that they complied with Federal Rule
of Appellate Procedure 28. See Diaz, 707 F. App’x at 290; Liu, 706 F. App’x at
217. Counsel was even ordered to show cause why he should not be sanctioned.
See Diaz, 707 F. App’x at 290.
      Although counsel filed the amended brief in the instant case in belated
response to our order in Liu, the brief fails to comply fully with Rule 28. The
table of authorities does not list two of the seven cases cited in the body of the
amended brief. See FED. R. APP. P. 28(a)(3). Moreover, the entire amended
brief contains only four record citations which, collectively, cite two pages from
the IJ’s decision. See FED. R. APP. P. 28(a)(6) and (8)(A).
      Accordingly, counsel is ORDERED to show cause within 30 days of the
date of this opinion why he should not be sanctioned.            Counsel is again
ORDERED to review all filings currently pending before this court within 30
days of the date of this opinion to ensure that they are not frivolous and are in
compliance with Rule 28. Counsel is also again WARNED that any future
frivolous or noncompliant filings will result in sanctions.




                                        3